******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
               IN RE HENRRY P. B.-P.—DISSENT

   LAVINE, J., dissenting. I respectfully disagree with
the majority that Connecticut’s current statutory struc-
ture prevented the Probate Court from making the find-
ings necessary for Henrry P. B.-P. (Henrry) to petition
the federal government to remain in this country. By
failing to hold an expedited hearing and timely rule on
the petition seeking the removal of Henrry’s guardian
and appointment of a coguardian, and the petition for
special immigrant juvenile findings, as it was permitted
to do by statute and its own rules, the Probate Court
itself frustrated and undermined the legislative intent
of this state’s special immigrant juvenile status findings
statute, General Statutes § 45a-608n, leading to the dis-
missal of the petitions. Moreover, by failing to hold an
expedited hearing and to rule on the petitions prior to
the day Henrry turned eighteen, I believe that the Pro-
bate Court abused its discretion and thus violated the
rights of the petitioner, Reyna P. A., and Henrry to due
process under the fourteenth amendment to the United
States constitution1 and article first, § 10, of the consti-
tution of Connecticut. By failing to invoke its equitable
jurisdiction to expedite the proceedings, the Probate
Court potentially has caused Henrry and the petitioner
irreparable harm by exposing Henrry to possible depor-
tation to his country of nationality where he has been
subject to death threats.2 I therefore would reverse the
judgment of dismissal and remand the matter for further
proceedings nunc pro tunc.
   I agree with the majority’s statement of the facts and,
if this were a case in which the circumstances and time
constraints were not critical factors,3 I would agree with
its reasoning and result. Obviously, no court system
can function if its docket is subject to the unreasonable
whims or desires of litigants. Of course, courts must
control their dockets and proceedings but not so rigidly
as to deny due process to litigants, and it is unquestion-
ably true that a major reason for the problem in the
present case is the fact that the petitions were filed just
five weeks before Henrry turned eighteen. I believe that
this case falls into that rare category of emergency cases
in which a court has a duty to act expeditiously to
prevent an injustice and to ensure that the intent of the
law is followed.
  The relevant statute, § 45a-608n (b), provides: ‘‘At any
time during the pendency of a petition to remove a
parent or other person as guardian under section 45a-
609 or 45a-610, or to appoint a guardian or coguardian
under 45a-616, a party may file a petition requesting
the Probate Court to make findings under this section
to be used in connection with a petition to the United
States Citizenship and Immigration Services for desig-
nation of the minor child as having special immigrant
juvenile status under [8 U.S.C. § 1101 (a) (27) (J)
(2012)].4 The Probate Court shall cause notice of the
hearing on the petition to be given by first class mail
to each person listed in subsection (b) of section 45a-
609, and such hearing may be held at the same time
as the hearing on the underlying petition for removal
or appointment. If the court grants the petition to
remove the parent or other person as guardian or
appoint a guardian or coguardian, the court shall
make written findings on the following: (1) The age of
the minor child; (2) the marital status of the minor child;
(3) whether the minor child is dependent upon the
court; (4) whether reunification of the minor child with
one or both of the minor child’s parents is not viable
due to any of the grounds set forth in subdivisions (2)
to (5), inclusive, of section 45a-610; and (5) whether it
is not in the best interests of the minor child to be
returned to the minor child’s or parent’s country of
nationality or last habitual residence.’’5 (Emphasis
added; footnote added.)
   I believe that the Probate Court abused its discretion
and erred when it denied the petitioner’s emergency
petition for a special immigrant juvenile status finding
on the ground that ‘‘the granting of a petition to remove
is a prerequisite to making the requested written find-
ings.’’ This requirement is not found in § 45a-608n (b).
I am unaware of any support for the court’s conclusion.
   I am mindful of the well known rules of statutory
construction. ‘‘[O]ur fundamental objective is to ascer-
tain and give effect to the apparent intent of the legisla-
ture.’’ (Internal quotation marks omitted.) Alvarado v.
Black, 248 Conn. 409, 414, 728 A.2d 500 (1999). ‘‘A
cardinal rule of statutory construction is that where the
words of a statute are plain and unambiguous the intent
of the [drafters] in enacting the statute is to be derived
from the words used. . . . Where the court is provided
with a clearly written rule, it need look no further for
interpretive guidance.’’ (Internal quotation marks omit-
ted.) Board of Education v. Naugatuck, 70 Conn. App.
358, 376, 800 A.2d 517 (2002), rev’d in part on other
grounds, 268 Conn. 295, 299, 843 A.2d 603 (2004). An
appellate court is ‘‘constrained to read a statute as writ-
ten . . . and . . . may not read into clearly expressed
legislation provisions which do not find expression in
its words . . . .’’ (Citation omitted; internal quotation
marks omitted.) Giaimo v. New Haven, 257 Conn. 481,
494, 778 A.2d 33 (2001). ‘‘Furthermore, it is an elemen-
tary rule of statutory construction that we must read
the legislative scheme as a whole in order to give effect
to and harmonize all of the parts. . . . When statutes
relate to the same subject matter, they must be read
together and specific terms covering the given subject
matter will prevail over general language of the same
or another statute which might otherwise prove control-
ling.’’ (Citation omitted; internal quotation marks omit-
ted.) Coregis Ins. Co. v. Fleet National Bank, 68 Conn.
App. 716, 720, 793 A.2d 254 (2002).
   Section 45a-608n (b) provides that, during the pen-
dency of a petition to appoint a coguardian, ‘‘a party
may file a petition requesting the Probate Court to make
findings under this section to be used in connection
with a petition to the United States Citizenship and
Immigration Services for designation of the minor child
as having special immigrant juvenile status . . . .’’
Here, the petitioner had filed a petition seeking to have
Santos O. R. appointed as a coguardian of Henrry. The
petitioner represented that Santos O. R. was her part-
ner, that he lived with her and Henrry and that he was
providing support for Henrry. General Statutes § 45a-
616 (b) provides in relevant part: ‘‘If any minor has a
parent . . . who is the sole guardian of the person of
the child, the court of probate . . . may, on the applica-
tion of the parent . . . appoint one or more persons
to serve as coguardians of the child. . . .’’ Had the court
appointed Santos O. R. as coguardian, it could have
made the requisite findings necessary for the United
States Citizenship and Immigration Services as required
by § 45a-608n (b).
   The Probate Court also erred, in my opinion, when
it denied the petitioner and Henrry an expedited hearing
on the petition for removal of guardianship/appoint-
ment of coguardian for Henrry, and on the request for
special immigrant juvenile status findings, despite clear
requests by the petitioner to be heard before Henrry’s
eighteenth birthday. Such a hearing was required to
facilitate the commands of § 45a-608n (b). Under the
Probate Court rules, the court could have expedited
the hearing. Section 8.7 of the Probate Court Rules
provides: ‘‘(a) A party may waive the party’s right to
notice of hearing by filing a written waiver of notice.’’
By granting a waiver of notice of a hearing, the Probate
Court could have, and should have, held an expedited
hearing on the petitions. Instead, it processed the case
as it would have any other petition coming before it.
  The Probate Court abused its discretion as well and
erred when it denied the petitioner’s motion for waiver
of study by the Department of Children and Families
(department), without holding a hearing, when it was
abundantly clear that the completion of the study would
occur only after Henrry had turned eighteen. General
Statutes § 45a-619 directs the court of probate, in any
proceeding under §§ 45a-603 to 45a-624 in which the
applicant has alleged that the child has been abused
or neglected, to request that the Commissioner of the
Department of Children and Families (commissioner)
investigate and provide a written report to it within
ninety days. However, ‘‘[i]n any other proceeding under
sections 45a-603 to 45a-624, inclusive, the court shall
request an investigation and report unless this require-
ment is waived for cause shown.’’ General Statutes
§ 45a-619. The present case falls in the category of ‘‘any
other proceeding.’’ The petitioner filed a motion for
waiver of the department report in which she gave a
detailed outline of why the report should be waived.
The Probate Court denied the motion for waiver with-
out explanation.
   The timing of a Probate Court hearing and a ruling
on the petitions was critically important to protect Hen-
rry’s rights under § 45a-608n (b). He and his sister had
fled Honduras on foot after his father and his grandfa-
ther were murdered, and they made the dangerous trip
to this county to rejoin his mother. Henrry himself was
fleeing the possibility of murder. He and his sister
arrived in the United States approximately eight months
before the petitions were filed. He was residing with
the petitioner and Santos O. R. who were supporting
him. Because he was older than twelve years of age,
Henrry was able to consent to the appointment of his
coguardian and had done so. See General Statutes § 45a-
616a (a) (3) (A). A medical examination cleared him to
enroll as a student at high school. Was it conceivable
that a department report could reveal information indi-
cating that placing Henrry with the petitioner and San-
tos O. R. was problematical? Yes. Was a report truly
necessary given the delay it would cause? Not remotely.
  In a case when the eighteenth birthday of a minor
child is not imminent, such a report is necessary to
ensure that a child is kept in a safe and nurturing envi-
ronment, particularly if a child is being placed with
persons outside his or her family. But, in the present
case, when the effect of ordering a report unquestion-
ably undermined the time limitations of the statute,
ordering it was an abuse of discretion. In the alternative,
the Probate Court could have ordered the report from
the commissioner but held the necessary hearing and
made the requisite findings, reserving the right to
reverse its decision if the commissioner’s report did
not support the petitions filed by the petitioner.6
   I also conclude that the Superior Court erred in dis-
missing the appeals at issue for lack of subject matter
jurisdiction. ‘‘[A] determination regarding a trial court’s
subject matter jurisdiction is a question of law, [and
therefore] our review is plenary. . . . Moreover, our
analysis of the court’s jurisdiction in the current case
requires us to examine the scope and effect of several
statutory schemes.’’ (Citation omitted; internal quota-
tion marks omitted.) In re Matthew F., 297 Conn. 673,
688, 4 A.3d 248 (2010).
  General Statutes § 45a-186 (a) provides in relevant
part: ‘‘[A]ny person aggrieved by any order, denial or
decree of a Probate Court in any matter . . . may . . .
appeal therefrom to the Superior Court. . . .’’
  ‘‘Subject matter jurisdiction involves the authority of
the court to adjudicate the type of controversy pre-
sented by the action before it. . . . [A] court lacks dis-
cretion to consider the merits of a case over which it
is without jurisdiction . . . . Although related, the
court’s authority to act pursuant to a statute is different
from its subject matter jurisdiction. The power of the
court to hear and determine, which is implicit in juris-
diction, is not to be confused with the way in which
that power must be exercised in order to comply with
the terms of the statute.’’ (Citation omitted; internal
quotation marks omitted.) In re Matthew F., supra, 297
Conn. 688–89.
  ‘‘Although at one time, the Juvenile Court was a sepa-
rate and independent court, [i]n 1978, the General
Assembly enacted General Statutes § 51-164s, which
merged the Juvenile Court and the Superior Court in
order to maximize the efficiency of scarce judicial
resources. Under § 51-164s, [t]he Superior Court shall
be the sole court of original jurisdiction for all causes
of action, except such actions over which the courts
of probate have original jurisdiction, as provided by
statute.’’ (Emphasis altered; internal quotation marks
omitted.) Id., 690.
  ‘‘As a result of this merger, we have concluded that
the issue of juvenile jurisdiction is not a question of
subject matter jurisdiction, but rather more a question
of venue. . . . While jurisdiction is the power and
authority of the court to act, venue is the place where
the power to adjudicate is to be exercised, that is, the
place where the suit may or should be heard. The
requirements of jurisdiction are grounded in the state’s
inherent judicial power, while the requirements of
venue are grounded in convenience to litigants. Venue
does not involve a jurisdictional question but rather a
procedural one, and thus is a matter that goes to process
rather than substantive rights.’’ (Citations omitted;
internal quotation marks omitted.) Id., 691.
  ‘‘[A]n appeal from a probate order or decree to the
Superior Court is not a civil cause of action. It has no
more the ordinary attributes of a civil action than the
original proceedings in the court of probate. . . .
[A]ppeals from probate are not civil actions because it
has always been held that the Superior Court, while
hearing appeals from probate, sits as a court of probate
and not as a constitutional court of general or common-
law jurisdiction. It tries the questions presented to it
de novo, but in so doing it is . . . exercising a special
and limited jurisdiction conferred on it by the statute
authorizing appeals from probate.’’ (Internal quotation
marks omitted.) In re Probate Appeal of Cadle Co., 152
Conn. App. 427, 439, 100 A.3d 30 (2014).
   ‘‘The function of the Superior Court in appeals from
a Probate Court is to take jurisdiction of the order or
decree appealed from and to try that issue de novo.
. . . Thereafter, upon consideration of all evidence pre-
sented on the appeal which would have been admissible
in the [P]robate [C]ourt, the [S]uperior [C]ourt should
exercise the same power of judgment which the [P]ro-
bate [C]ourt possessed and decide the appeal as an
original proposition unfettered by, and ignoring, the
result reached in the [P]robate Court.’’ (Internal quota-
tion marks omitted.) Id., 439–40. In the present case,
the Superior Court sitting as a court of probate on
appeal, should have provided the petitioner and Henrry
with a hearing pursuant to § 45a-608n.
  Moreover, by failing to hold a hearing on the petitions
the Probate Court ignored its equitable power to waive
the department report and conduct the hearing. Like-
wise the Superior Court, sitting as a court of probate,
ignored its equitable powers by dismissing the petition-
ers’ appeals. The case of Killen v. Klebanoff, 140 Conn.
111, 98 A.2d 520 (1953), is instructive. In that case, the
plaintiff took an appeal from the Probate Court’s finding
as to who were the heirs of Susan Sherman. Id., 117.
The question on appeal to the Superior Court was
whether the finding was correct. Id. Our Supreme Court
found that the Superior Court, when acting on the
appeal, was itself acting as a court of probate with the
same powers. Id. It was sitting as a court of limited
statutory jurisdiction, and accordingly, was limited to
probate powers. Id., 117–18. Our Supreme Court deter-
mined: ‘‘While probate courts do not have general equity
jurisdiction, they may exercise equitable powers under
certain circumstances. However, the equity which the
Probate Court administers must grow out of and be
inseparably connected with the matter the court is act-
ing upon . . . .’’ (Internal quotation marks omitted.)
Id., 118.
   In the present case, the equitable power that the
Probate Court and the Superior Court, sitting as a court
of probate, could have exercised was inseparably con-
nected to § 45a-608n (b). The Probate Court had roughly
five weeks within which to act in this case, yet it failed
to do so. It is illogical for the Probate Court to fail to
expedite this matter, and then cause the matter ulti-
mately to be dismissed in part due to its own delay.
Other courts faced with similar dilemmas have refused
to allow the special immigrant juvenile scheme to be
undermined. See, e.g., Recinos v. Escobar, 473 Mass.
734, 46 N.E.3d 60 (2016).
   ‘‘On appellate review, the ultimate issue is whether,
according to recognized principles of equity, abuse of
discretion is manifest or an injustice appears to have
been done.’’ (Internal quotation marks omitted.) Kim
v. Magnotta, 49 Conn. App. 203, 220, 714 A.2d 38 (1998)
(Lavery, J., dissenting), rev’d, 249 Conn. 94, 98, 733 A.2d
809 (1999). ‘‘A fundamental maxim of general equity
jurisprudence is that equity will not suffer a wrong to
be without a remedy.’’ Recinos v. Escobar, supra, 473
Mass. 741, citing 2 J. Pomeroy, Equity Jurisprudence
(5th ed. 1941) § 363, pp. 8–9. In the present case, the
petitioner and Henrry have suffered a wrong in that
they were not afforded an opportunity to have the Pro-
bate Court hold an expedited hearing on the petitions
before Henrry turned eighteen. Equity, therefore,
demands that the judgment of dismissal be reversed
and the petitions remanded to the Superior Court for
a hearing punc pro tunc.7
  I also conclude that the petitioner and Henrry were
denied due process of law when neither the Probate
Court nor the Superior Court afforded them a timely
hearing on the petitions filed pursuant to § 45a-608n
(b), despite the requests made by the petitioner to waive
the department report and to expedite the hearing. A
fundamental requirement of due process is the opportu-
nity to be heard ‘‘at a meaningful time and in a meaning-
ful manner.’’ (Internal quotation marks omitted.)
Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893,
47 L. Ed. 2d 18 (1976). ‘‘In reviewing a procedural due
process claim, we must first determine whether a pro-
tected liberty or property interest is involved. If it is,
then we must determine the nature and extent of the
process due. . . .
   ‘‘A parent’s right to make decisions regarding the
care, custody, and control of his or her child is a funda-
mental liberty interest protected by the Fourteenth
Amendment. . . . That right, however, is not absolute.
The welfare of children is a matter of State concern.
. . . Before a parent can be deprived of her right to
the custody, care, and control of her child, he or she
is entitled to due process of law. . . . A due process
violation exists only when a claimant is able to establish
that he or she was denied a specific procedural protec-
tion to which he or she was entitled.’’8 (Citation omitted;
internal quotation marks omitted.) In re Tayler F., 296
Conn. 524, 553–54, 995 A.2d 611 (2010). In the present
case, the petitioner was denied the right of a parent
concerning the care, custody, and control of Henrry to
protect him from potential deportation to Honduras,
where he had received death threats, by having the
Probate Court make the findings needed in connection
with a petition to the United States Citizenship and
Immigration Services.
  The Probate Court’s failure to hold an expedited hear-
ing to make the factual findings needed for the federal
petition also were in violation of our state constitution.
Article first, § 8, of the constitution of Connecticut pro-
vides in relevant part: ‘‘No person shall . . . be
deprived of life, liberty or property without due process
of law . . . .’’ Article first, § 10, of the constitution of
Connecticut provides that ‘‘[a]ll courts shall be open,
and every person, for an injury done to him in his per-
son, property or reputation, shall have remedy by due
course of law, and right and justice administered with-
out sale, denial or delay.’’ In this instance, by failing
to hold an expedited hearing and make the findings
required by § 45a-608n (b), the petitioner and Henrry
were denied the benefit afforded them by the statute.
Their interest in the benefit afforded by the statute is,
at the very least, a property interest. See Giaimo v.
New Haven, supra, 257 Conn. 499–500.
   In conclusion, I believe that the present petitions
deserve to be heard on their merits in such a manner
as to ensure compliance with the requirements of the
special immigrant juvenile scheme, generally, and § 45a-
608n specifically. Given the current reality that many
children are fleeing their homeland in search of the
safety and freedom this country has always provided,
the timeline presented in the present case is likely to
recur, and recur frequently. If our Supreme Court certi-
fies an appeal from the judgment of this court, I would
urge it to use its supervisory authority; see In re Joseph
W., 301 Conn. 245, 267–68, 21 A.3d 723 (2011); to incor-
porate an order that cases with similar time constraints
be addressed on an expedited basis so as to ensure
possible compliance with § 45a-608n (b).9
  For the foregoing reasons, I would reverse the judg-
ment of the Superior Court and remand the case to that
court with direction to hold a de novo hearing on the
petitions nunc pro tunc.
   1
     ‘‘Procedural due process imposes constraints on governmental decisions
which deprive individuals of liberty or property interests within the meaning
of the Due Process Clause of the Fifth or Fourteenth amendment.’’ (Internal
quotation marks omitted.) Mathews v. Eldridge, 424 U.S. 319, 332, 96 S. Ct.
893, 47 L. Ed. 2d 18 (1976). The United States Supreme Court ‘‘consistently
has held that some form of hearing is required before and individual is finally
deprived of a property interest.’’ Id., 333. ‘‘The fundamental requirement of
due process is the opportunity to be heard at a meaningful time and in a
meaningful manner.’’ (Emphasis added; internal quotation marks omit-
ted.) Id.
   2
     Henrry may be deported and sent back to Honduras, where his life has
been threatened. At the same time the petition for the removal of guardian/
appointment of a coguardian was filed, the petitioner filed a petition for
special immigrant juvenile findings. The response to the question if ‘‘[i]t is
not in the best interests of the minor to be returned to the minor’s . . .
country of nationality . . . for the following reasons,’’ stated: ‘‘The minor
child fled the country of Honduras due to death threats and fear of retaliation.
The minor child’s Father and Paternal Grandfather were both murdered by
the same individuals who had also threatened to murder the remainder of
the family, including this child. The family was warned that the armed
assailants were looking for the child to murder the child, and therefore the
children refused to leave the home and stopped attending school. Ultimately
this child decided to flee the country in secret with his sibling and be
reunited with Mother in the United States. If the child is returned to the
home country of Honduras with his sibling, he faces the risk of being
murdered by the assailants who have already murdered his Father and
Paternal Grandfather and [who] are looking for him at the present. The
proposed guardian is currently living with the minor and supporting the
Mother with the minor’s care.’’ See General Statutes § 45a-608n (b) (5) (court
shall make finding ‘‘whether it is not in the best interests of the minor child
to be returned to the minor child’s or parents’ country of nationality or last
habitual residence’’).
   3
     We now live in a time when facts similar to the ones presented here are
likely to arise in our court of probate, and the judges and their clerks should
be aware of time constraints. ‘‘During the past few years, tens of thousands
of minor children have been caught crossing the United States southern
border, causing a problematic surge of illegal immigration. More than three-
quarters of the children are from three countries: El Salvador, Guatemala
and Honduras. A significant portion of them are boys between fifteen and
seventeen years of age. Many of these unaccompanied minors have been
placed with sponsors, usually parents or relatives, where they remain while
immigration proceedings are being processed by the United States Depart-
ment of Homeland Security . . . . See H. Park, ‘Children at the Border,’
The New York Times, Oct. 21, 2014, available at http://www.nytimes.com/
interactive/2014/07/15/us/questions-about-the-border-kids.html?_r=0 (last
accessed [February 23, 2017]).’’ In re Pedro J. C., 154 Conn. App. 517, 519
and n.1, 105 A.3d 943 (2014).
   In reversing and remanding the case in In re Pedro J. C., this court ordered
that the remand order ‘‘be complied with expeditiously so as to insure that
the requisite [special immigration juvenile status] findings can be made
before March 1, 2015 [when Pedro J. C. turns eighteen].’’ Id., 543. This court’s
decision in In re Pedro J. C. was issued in December, 2014, more than a
year before the petitions in the present case were filed in the Probate Court.
   4
     I note the tension between the definition of child under Connecticut’s
statutory scheme and the relevant federal statute. General Statutes § 45a-
604 (4) provides: ‘‘ ‘Minor’ or ‘minor child’ means a person under the age
of eighteen . . . .’’ Child under the federal statute is defined as, inter alia,
an unmarried person under the age of twenty-one years of age. See 8 U.S.C.
§ 1101 (b) (1) (2012).
   5
     General Statutes § 45a-609 (a) provides: ‘‘Upon application for removal
of a parent or parents as guardian, the court shall set a time and place for
hearing to be held within thirty days of the application, unless the court
requests an investigation in accordance with the provisions of section 45a-
619. In that case, the court shall set a day for hearing not more than thirty
days following receipt of the results of the investigation.’’
   General Statutes § 45a-619 provides in relevant part: ‘‘In any proceeding
under sections 45a-603 to 45a-624, inclusive, in which the applicant has
alleged that the minor has been abused or neglected . . . the Court of
Probate shall request the Commissioner of Children and Families . . . to
make an investigation and written report to it, within ninety days from the
receipt of such request, unless the request concerns an application for
immediate temporary custody . . . in which case the commissioner shall
render the report by such date as is reasonably ordered by the court. . . .
In any other proceeding under sections 45a-603 to 45a-624, inclusive, the
court shall request an investigation and report unless this requirement is
waived for cause shown. . . .’’ (Emphasis added.)
   6
     I note that the commissioner’s report supporting Henrry’s being placed
with the petitioner and Santos O. R. was completed after Henrry turned
eighteen.
   7
     I note the approach taken by the Supreme Judicial Court of Massachu-
setts was pursuant to the broad grant of equitable authority provided by its
legislature. Chapter 215, § 6, of the Massachusetts General Laws provides
in relevant part: ‘‘The probate and family court department shall have original
and concurrent jurisdiction with the supreme judicial court and the superior
court department of all cases and matters of equity cognizable under the
general principles of equity jurisprudence and, with reference thereto, shall
be courts of general equity jurisdiction . . . .’’
   8
     The fourteenth amendment to the United States constitution provides
in relevant part: ‘‘No State shall make or enforce any law which shall abridge
the privileges or immunities of citizens of the United States; nor shall any
State deprive any person of life, liberty or property, without due process
of law; nor deny to any person within its jurisdiction the equal protection
of the laws.’’ (Emphasis added.)
   9
     I suggest that an alternative resolution of the issues presented in this
appeal be dealt with by the General Assembly.